       Case 5:18-cv-04050-DDC-JPO Document 59 Filed 12/09/19 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

KELLY WHITE, individually, as Co-Administrator
of the Estate of Dominique T. White, deceased,
and as Next Friend to minor grandchildren,
TUW, JSW, JKW, NCE, and MARY THERESA
WYNNE, as Co-Administrator of the Estate of
Dominique T. White, deceased,

                               Plaintiffs,

        vs.                                                 Case No. 18-CV-4050-DDC-JPO

CITY OF TOPEKA, ET AL.,

                               Defendants.

                UNOPPOSED MOTION FOR ADDITIONAL TIME

        Defendants Justin Mackey and Michael Cruse request a fourteen (14) day extension of

time in which to reply to plaintiffs’ response to their Motion for Summary Judgment. In support

of this motion, defendants state:

        1.     Defendants filed a Motion for Summary Judgment (ECF 51) on October 30, 2019.

Plaintiffs’ response (ECF 58) was filed on November 27, 2019.

        2.     Defendants’ reply brief is due on December 11, 2019. This is defendants’ first

request for an extension of this deadline.

        3.     Defendants have consulted with plaintiffs’ counsel, Andrew Stroth, who agrees to

this requested extension.

        4.     Defendants require additional time to reply because of the press of other work,

including preparation of a Motion for Summary Judgment and Motion to Exclude Experts in

Finch v. City of Wichita, Case No. 18-CV-01018, filed on December 2, 2019, preparation for and


{T0464720}                                      1
       Case 5:18-cv-04050-DDC-JPO Document 59 Filed 12/09/19 Page 2 of 3




participation in a pre-suit mediation on December 4, 2019, attendance at the Kansas Association

of Defense Counsel meeting on December 6 and 7, 2019, and the requirement of completing two

Tenth Circuit briefs in Clark v. City of Williamsburg, Kansas, Case No. 19-3237, and Clark v.

Unified School District No. 287, Case No. 19-3234, which are due on December 19, 2019.

        Defendants respectfully request an additional 14 days to file their reply.

                                              Respectfully submitted,

                                              /s/ J. Steven Pigg
                                              J. Steven Pigg                                #09213
                                              David R. Cooper                               #16690
                                              FISHER, PATTERSON, SAYLER & SMITH, L.L.P.
                                              3550 S.W. 5th St.
                                              Topeka, KS 66606
                                              (785) 232-7761 / (785) 232-6604 – fax
                                              E-mail: spigg@fisherpatterson.com
                                                      dcooper@fisherpatterson.com
                                              Attorneys for Defendants
                                              Michael Cruse and Justin Mackey

                                 CERTIFICATE OF SERVICE

        I hereby certify that on December 9, 2019, I electronically filed the foregoing with the

clerk of the court by using the CM/ECF system which will send a notice of electronic filing to

the following:

        Rick E. Bailey
        CONLEE, SCHMIDT & EMERSON, LLP
        200 W. Douglas, Suite 300
        Wichita, KS 67202
        rbailey@fcse.net
        Attorney for Plaintiff

        Andrew M. Stroth
        Carlton Odim
        ACTION INJURY LAW GROUP, LLC
        191 North Wacker Drive
        Chicago, IL 60606
        astroth@actioninjurylawgroup.com
        carlton@actioninjurylawgroup.com
        Pro Hac Vice Attorneys for Plaintiff
{T0464720}                                       2
       Case 5:18-cv-04050-DDC-JPO Document 59 Filed 12/09/19 Page 3 of 3




        Mary R. (Shelly) Starr
        Chief of Litigation
        Nicholas H. Jefferson
        Assistant City Attorney
        CITY OF TOPEKA
        Legal Department
        215 S.E. 7th St., Room 353
        Topeka, KS 66603
        sstarr@topeka.org
        njefferson@topeka.org
        Attorneys for Defendant City of Topeka

        I further certify that I mailed the foregoing document and the notice of electronic filing

by first-class mail to the following non-CM/ECF participants: No one.

                                                      /s/ J. Steven Pigg
                                                      J. Steven Pigg




{T0464720}                                        3
